837 So.2d 1071 (2003)
DEPARTMENT OF HIGHWAY SAFETY AND MOTOR VEHICLES, Petitioner,
v.
Barbara Louis FRIEND, Respondent.
No. 1D02-0588.
District Court of Appeal of Florida, First District.
February 3, 2003.
Rehearing Denied February 27, 2003.
Enoch J. Whitney, General Counsel, Department of Highway Safety and Motor Vehicles, Tallahassee, for Petitioner.
David M. Robbins and Susan Z. Cohen of Epstein & Robbins, Jacksonville, for Respondent.
PER CURIAM.
The petitioner seeks review of a circuit court decision granting certiorari and setting aside an administrative order suspending the respondent's driver's license. We conclude that the findings of fact made by the hearing officer are supported by competent substantial evidence. The only issue in dispute was whether the officer *1072 had probable cause to arrest the respondent for driving under the influence of alcohol and the record contains at least some evidence that he did. The circuit court applied the wrong standard of review in rejecting this evidence. See Department of Highway Safety and Motor Vehicles v. Favino, 667 So.2d 305 (Fla. 1st DCA 1995). Hence we must grant the present petition for writ of certiorari. The decision of the circuit court is quashed and the administrative order suspending the respondent's driver's license is reinstated.
ALLEN, C.J., DAVIS and PADOVANO, JJ., concur.